DETAILED ACTION

This Office Action is in response to the Amendment filed 2/4/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claims 16-20 have been canceled.  Claims 1-15 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-9 and 13-14 have been considered but are moot because they do not address the new grounds of rejection made in view of newly cited Mucignat et al. (U.S. Publication US 2012/0233478 A1).
Specifically, claim 1 has been amended to include new limitations stating “receiving a command from an application by the server; buffering the command signal by the server while awaiting retrieval by the wireless device through the AP device; forwarding the command signal from the server to the AP device; and buffering the command signal at the AP device”.  Although previously cited Ding et al. does teach buffering responses from a server while a wireless device is in a power saving mode 
Regarding amended claims 10-12 and 15, these claims are amended to include previously indicated allowable subject matter, and are thus allowed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the paper titled “Realizing the Full Potential of PSM using Proxying” by Ding et al. (as cited by the Applicant’s IDS filed 8/30/2020 and hereafter referred to as Ding et al) in view of Amin et al. (U.S. Publication US 2019/0159281 A1) and Mucignat et al. (U.S. Publication US 2012/0233478 A1).
With respect to claim 1, Ding et al. discloses a method of operating a wireless communication system comprising a wireless device configured to operate in a Power Save Mode (PSM) with an Access Point (AP) (See the abstract, and Section I. of Ding et al. for reference to a mobile client using a WiFi radio to communicate with an AP in a PSM).  Ding et al. also discloses sending a first request from a wireless device, through an Access Point (AP) device, and to a server when in a first awake state (See section I. and section IV. A. of Ding et al. for reference to the mobile client sending an HTTP request to an Internet server via a web proxy at the AP, wherein the request must be sent from the mobile client during a period when mobile client is awake).  Ding et al. further discloses sending a first response from the server and to the AP device and buffering the first response by the AP device (See sections II. A. and B. and section IV. A. of Ding et al. for reference to the proxy of the AP performing data transfer from the Internet server that includes buffering data received from the server at the AP).  Ding et al. also discloses sending a first Power Save (PS) poll to the AP device from the wireless device when in a second awake state that follows a first sleep state, and sending a first buffered packet from the AP device to the wireless device when in the second awake state, wherein the first buffered packet is associated with the first response (See sections II. A. and B. and section IV. A. of Ding et al. for reference to after the mobile client has switched to a PSM state, which is a first sleep state, and then switched back to a CAM state, which is a second awake state, the mobile client sending a PS-Poll for data buffered at the AP and the AP responding by sending the buffered data received from the server to the mobile client).  Although Ding et al. does disclose using WiFi PSM, which is known in the art to include mobile devices indicating to a WiFi access point that they are entering a PSM, Ding et al. does not explicitly disclose notifying to an AP device that a wireless device is configured to operate in a PSM.  However, Amin et al., in the field of communications, discloses a station, STA, sending a frame with a Power Management bit set indicating that it is entering a sleep mode, i.e. a PSM, for a number of indicated beacon intervals (See page 1 paragraph 9 of Amin et al.).  Indicating to an AP that a station is entering a PSM has the advantage of ensuring that the network knows of the PSM such that communication with the station is not attempted while the station is in the sleep mode.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Amin et al., to combine notifying to an AP device that a wireless device is configured (See sections II. A. and B. and section IV. A of Ding et al.), Ding et al. does not specifically disclose the responses including a command received from an application by the server and buffered by the server while awaiting retrieval by the wireless device through the AP device.  However, Mucignat et al., in the field of communications, discloses a cloud server receiving a remote user command from a user application, storing the command while a microprocessor of a wireless device, i.e. a thermostat, is in a sleep mode, and later forwarding the command to the wireless device through a wireless communications module, i.e. a wireless access point, to the wireless during a predetermined long-polling interval, corresponding to a time when the wireless device is awake to receive commands (See page 2 paragraph 9 and Figure 7 of Mucignat et al.).  Waiting to forward a command to a wireless device until it is able to retrieve the command, i.e. during a predetermined long-polling interval has the advantage of ensuring important commands are sent from the server to the wireless device in a time period in which they may be properly received.  Thus, it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Mucignat et al., to receive and buffer commands at a server for a wireless device for later transmission to the wireless device when the device is not in a power saving mode, with the motivation 
	With respect to claim 2, Ding et al. discloses sending a first acknowledgement (ACK) from the wireless device to the AP device in response to receiving the first buffered packet (See sections IV A. and B., and Figure 4 of Ding et al. for reference to the mobile client responding to received packets by sending ACK packets to the server via the proxy of the AP).
	With respect to claim 3, Ding et al. discloses entering a second sleep state by the wireless device after receiving the first ACK (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that the mobile client enters multiple PSM states including a second PSM state).
	With respect to claim 4, Ding et al. discloses processing the first buffered packet, sending a response to the server via the AP device indicative of executing a server command contained in the first buffered packet, and entering a second sleep state (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that the mobile client in a CAM state receives and processes the HTTP responses from the server and sends ACKs to the data received from the server, wherein the ACK is a response indicative of execution of the HTTP data received from the server, before entering a subsequent second PSM state).
	With respect to claim 5, Ding et al. discloses entering a third awake state after the second sleep state, and sending a second request from the wireless device, through the AP device and to the server when in the third awake state (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that the mobile client enters multiple awake states including a third CAM state when the mobile client may send a further HTTP request to the server).  Although Ding et al. does disclose the use of an Internet server, Ding et al. does not specifically disclose the use of a cloud.  However, Amin et al., in the field of communications, discloses a system wherein IoT devices communicate via APs with servers in a cloud (See page 1 paragraphs 2-3, page 4 paragraph 52, and Figure 1 of Amin et al. for reference to services for wireless IoT devices being implemented via entities based in a cloud).  Implementing services of IoT devices within a cloud has the advantage of providing for a more flexible architecture to implement the services.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Amin et al., to combine implementing services of IoT devices within a cloud, as suggested by Amin et al., within the system and method of Ding et al., with the motivation being to provide for a more flexible architecture.
With respect to claim 6, Ding et al. discloses entering a third sleep state after sending the second request (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that the mobile client may enter multiple PSM states including a third sleep state after sending a further HTTP request to the server).
	With respect to claim 7, Ding et al. discloses sending a second response from the server to the AP device when the wireless device is in the third sleep state, and buffering the second response at the AP device (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that in response to a second HTTP request from the mobile client, the server sends data to the proxy of the AP, and the proxy the AP buffers the data received from the server while the mobile client is in the PSM state).  As shown above with respect to the rejection of claim 5, Amin et al. renders obvious the use of a cloud.
	With respect to claim 8, Ding et al. discloses entering a fourth awake state by the wireless device sending a second PS poll from the wireless device to the AP device, and sending a second buffered packet from the AP device to the wireless device when in the fourth awake state, wherein the second buffered packet is associated with the second response (See sections II. A. and B. and sections IV. A. and B. of Ding et al. for reference to the process of alternating between CAM states, i.e. awake states, in which data is transmitted and/or received, and PSM states, i.e. sleep states, wherein power is saved, being repeated, such that in a subsequent, i.e. fourth, PSM state, the mobile client may send a further PS-Poll to the AP for the buffered data, and the proxy at the AP may respond by sending buffered data from the server to the mobile client).
	With respect to claim 9, as shown above in the rejection of claim 5, Amin et al. renders obvious the use of cloud devices to implement the services of a server.  Thus, this claim is obvious for the same reasons as applied above to claim 5.
	With respect to claim 13, Ding et al. discloses wherein the wireless device is a Wi-Fi device, the AP device is a router, and the server is a cloud server (See section I. and section IV. A. of Ding et al. for reference to the mobile client being a WiFi device and for reference to the AP acting as a router by routing data between mobile clients and servers of the Internet).  As shown above with respect to the rejection of claim 1, Amin et al. and Mucignat et al. both disclose and render obvious a cloud server.
	With respect to claim 14, Ding et al. discloses wherein the wireless device ignores beacons sent by the AP device for preserving battery life of the wireless device (See section II. C. of Ding et al. for reference to the PSM state including a listen interval corresponding to how often the mobile client will wake up from the PSM to receive a beacon, such that beacons transmitted while the mobile client is in a PSM are not received and ignored).

Allowable Subject Matter

Claims 10-12 and 15 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461